
	

113 HR 5161 : Enhance Labeling, Accessing, and Branding of Electronic Licenses Act of 2014
U.S. House of Representatives
2014-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		2d Session
		H. R. 5161
		IN THE SENATE OF THE UNITED STATES
		September 15, 2014Received; read twice and referred to the Committee on Commerce, Science, and TransportationAN ACT
		To promote the non-exclusive use of electronic labeling for devices licensed by the Federal
			 Communications Commission.
	
	
		1.Short titleThis Act may be cited as the Enhance Labeling, Accessing, and Branding of Electronic Licenses Act of 2014 or the E-LABEL Act.
		2.FindingsCongress finds the following:
			(1)The Federal Communications Commission (referred to in this section as the Commission) first standardized physical labels for licensed products such as computers, phones, and other
			 electronic devices in 1973, and the Commission has continually refined
			 physical label requirements over time.
			(2)As devices become smaller, compliance with physical label requirements can become more difficult
			 and costly.
			(3)Many manufacturers and consumers of licensed devices in the United States would prefer to have the
			 option to provide or receive important Commission labeling information
			 digitally on the screen of the device, at the discretion of the user.
			(4)An electronic labeling option would give flexibility to manufacturers in meeting labeling
			 requirements.
			3.Authorization for Federal Communications Commission to allow electronic labelingTitle VII of the Communications Act of 1934 (47 U.S.C. 601 et seq.) is amended by adding at the end the following:
			
				720.Optional electronic labeling of communications equipment
					(a)DefinitionsIn this section—
						(1)the term electronic labeling means displaying required labeling and regulatory information electronically; and
						(2)the term radiofrequency device with display means any equipment or device that—
							(A)is required under regulations of the Commission to be authorized by the Commission before the
			 equipment or device may be marketed or sold within the United States; and
							(B)has the capability to digitally display required labeling and regulatory information.
							(b)Requirement To promulgate regulations for electronic labelingNot later than 9 months after the date of enactment of the Enhance Labeling, Accessing, and Branding of Electronic Licenses Act of 2014, the Commission shall promulgate regulations or take other appropriate action, as necessary, to
			 allow manufacturers of radiofrequency devices with display the option to
			 use electronic labeling for the equipment in place of affixing physical
			 labels to the equipment..
		4.Savings clauseThe amendment made by section 3 shall not be construed to affect the authority of the Federal
			 Communications Commission under section 302 of the Communications Act of
			 1934 (47 U.S.C. 302a) to provide for electronic labeling of devices.
		
	Passed the House of Representatives September 11, 2014.Karen L. Haas,Clerk
